Citation Nr: 1739684	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-58 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include degenerative disc disease and lumbar strain, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from March 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.  The appeal is under the jurisdiction of the RO in Detroit, Michigan.  

In November 2015, the Board remanded claims for entitlement to a disability rating in excess of 40 percent for a left knee disability, to include on an extraschedular basis and to include consideration of a separate compensable rating on account of present arthritis, and for entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  Those matters, which are separately-docketed, remain at the RO.  While some development on those matters has occurred, no supplemental statement of the case or indication of recertification is of record, and the RO retains jurisdiction over those appeals at the present time.  Accordingly, the claims are not yet ripe for the Board's review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran, in the filing of his claim, indicated that all his clinical treatment for his low back is done through VA facilities.  The Social Security Administration (SSA), in awarding benefits to the Veteran, also noted that the Veteran's care is done through VA facilities in Detroit and Ann Arbor, Michigan.  VA treatment records are in the claims file, with the most recent records dated in January 2016.  It is clear that the Veteran continues to utilize VA facilities, and as all records held in federal custody are considered part and parcel of the record, efforts must be made to secure them prior to adjudication of the merits of reopening.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should expressly be provided with notice as to how to reopen a claim for entitlement to service connection for a low back disability, and following the obtaining of outstanding VA records, given that the low back disability is apparently progressive in nature, a new orthopedic examination addressing the underlying merits of the claim for service connection should be afforded.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran of what is expressly necessary to substantiate a petition to reopen a claim for entitlement to service connection for a low back disability.  Specifically, he should be encouraged to file any evidence which may, at least potentially, demonstrate a linkage between his current low back disability and his left knee disorder and/or an incident or event of military service.  

2.  Obtain all outstanding VA clinical treatment records from January 2016 to the present.  Specifically, outpatient clinics at the Ann Arbor and Detroit, Michigan VA facilities should be contacted.  All copies should be associated with the claims file.  

3.  After obtaining the outstanding treatment records and any relevant evidence submitted by the Veteran, schedule a comprehensive VA orthopedic examination to determine the etiology of current low back pathology (to include degenerative disc disease and lumbar strain).  The following is to be addressed: 

*Was the Veteran's low back disorder caused by any incident of service or, if arthritis is documented, within the first post-service year?  

*Alternatively, did the Veteran's service-connected left knee disability cause or worsened beyond the natural course of the disease process, any disability, in whole or in part, in the low back (inclusive of strain and degenerative disc/joint disease)?  

*The examiner should note the Veteran's lay complaints of back pain dating back to the years proximate to service.  

*The examiner should discuss the 1984 VA examination records which note complaints of standing for long periods of time.  

*Any clinical evidence received in concert with this remand order, to include records which document the progressive nature of the disease and are descriptive of multiple back pathologies, should be discussed.  

THE EXAMINER IS REMINDED THAT ALL OF THE BOARD'S QUESTIONS MUST BE ADDRESSED, AND THAT EACH CONCLUSION OFFERED IN THE EXAMINATION REPORT MUST BE SUPPORTED BY AN APPROPRIATE MEDICAL RATIONALE.  THE MERE FACT THAT A DISABILITY IS NOT DOCUMENTED IN THE SERVICE TREATMENT RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A RATIONALE.  WITH RESPECT TO THE REQUESTED SECONDARY OPINION, IT IS CRUCIAL THAT BOTH AGGRAVATION AND CAUSAL THEORIES ARE EXPRESSLY ADDRESSED.  

4.  Following the above-directed development, re-adjudicate the Veteran's petition to reopen and, should reopening be found to be warranted, the underlying claim on the merits.  Should reopening and/or the underlying claim for service connection remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





